DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to filing filed on July 15th, 2019.
Claims 1-20 are currently pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 15th, 2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-13, 16-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Golston (US Pub. No 20180251122) hereinafter, Golston.
Golston teaches A computer-implemented method comprising: collecting sensor data of an individual (Golston, see at least [Abstract] “The method includes obtaining sensor data corresponding to multiple occupants from an interior of a vehicle.”);
matching the sensor data to a template (Golston, see at least [0038] “In some configurations, the communication interface 108 may receive cloud information from one or more remote devices. Examples of cloud information may include occupant information (e.g., occupant history, occupant preferences, etc.), template information (e.g., object detection templates, object recognition templates, expression detection and/or recognition templates, speech recognition templates, vehicle operation profiles, etc.), analysis information based on sensor data (e.g., detected objects, recognized objects, feature vectors, classified sensor data, etc.), occupant arbitration information, occupant priority information, vehicle operation determination information, etc. For instance, one or more operations may be offloaded to one or more remote devices (e.g., cloud devices, servers, etc.). In some configurations, one or more of the functions described as performed by the electronic device 102 may instead be performed by one or more remote devices, which may send cloud information indicating the processing results. In some configurations, some or all of the occupant history/preferences 144 may be received as cloud information. In other configurations, the electronic device 102 may not receive and/or utilize cloud information”);
determining a set of vehicle settings associated with the template (Golston, see at least figure 7 element 706 and [0152] “The electronic device 102 may compare 706 the vehicle operation status to one or more occupant preferences. For example, the electronic device 102 may compare one or aspects of vehicle operation to one or more occupant 
and activating the set of vehicle settings within a vehicle (Golston, see at least figure 7, Based on Figure 7, the vehicle operation is compared to preferences (or templates) and an operation is determined. If the operation is possible, the vehicle will perform the operation.).

As per claim 2, Golston teaches wherein the sensor data includes a set of object data, where the set of object data is matched to object data stored within the template (Golston, see at least figure 7 element 706 which allows for a comparison between vehicle operation status and occupant preferences. and [0038] “analysis information based on sensor data (e.g., detected objects, recognized objects, feature vectors, classified sensor data, etc.), occupant arbitration information, occupant priority information, vehicle operation determination information, etc.”).

As per claim 3, Golston teaches wherein the sensor data is matched to the template in response to at least one object of the set of object data matching to an object stored within the template (Examiner note that the recognition model is containing information by the user which is the same as the template to be compared to the sensor data (image detection) obtained by the sensor. Golston, see at least [0072-0075] “the computer vision analyzer 118 may compare the recognition data (e.g., keypoints, corners, edges, and/or feature vectors, etc.) with the recognition model(s) to determine whether the recognition data matches one or more recognition models.”).




As per claim 6, Golston teaches wherein the sensor data includes a set of dimensional data of the individual, wherein the set of dimensional data is matched to dimensional data stored within the template. (Golston, see at least [0073] “For example, the computer vision analyzer 118 may determine recognition data (e.g., one or more keypoints, corners, edges, and/or feature vectors, etc.) from the image data.”)

As per claim 7, Golston teaches wherein the sensor data includes a biometric sample, wherein the biometric sample is matched to a biometric template stored within the template. (Golston, see at least [0075] “Comparing the recognition data with the recognition model(s) may produce one or more matching metrics, which may indicate a degree of similarity (and/or difference) between the recognition data and the recognition model(s). A match may be indicated by the matching metric(s). For example, a matching metric that meets a threshold (e.g., similarity threshold, probability threshold, distance threshold, recognition threshold, etc.) may indicate that the object in the image is the kind of object corresponding to the recognition model(s)” and [0176] “For instance, person and/or facial recognition may be employed to determine each of the occupants.”)

As per claim 8, the claim is directed towards a system that has the functionality of claim 1. The cited portion of the references used in the rejection of claim 1 recites where the method is implemented on storing instructions in which are to be executed based on sensor data that was collected, analyzed, and then activates a vehicle setting. The memory of this device can also store instructions, vehicle operations, and occupant data, (Golston see at least [0038] and [0042] 

As per claim 9, Golston teaches wherein the set of vehicle settings are associated with the template in response to an indication that the set of vehicle settings are satisfactory by the individual. (Golston, see at least [0160] “The electronic device 102 may determine whether the vehicle operation status satisfies one or more occupant preferences (e.g., cabin temperature is within the preferred range). Additionally or alternatively, the electronic device 102 may observe after an amount of time, whether a cold occupant has stopped shivering. If the satisfaction index is not reached, the electronic device 102 may further determine 708 one or more potential vehicle operations (e.g., increase the heat more).”)

As per claim 10, Golston teaches wherein the sensor data includes image data, wherein analyzing the sensor data includes performing object detection on the image data to identify at least one object within the image data. (Golston, see at least [0076] “It should be noted that object recognition may provide different and/or additional information than object detection in some configurations. For example, object detection may detect that an object (e.g., occupant) is indicated in image data, while object recognition may recognize the object (e.g., occupant identity, occupant state, etc.).”)

As per claim 11, Golston teaches wherein the set of vehicle settings are determined based on the identity of the at least one object. (Golston, see at least [0117] “The electronic device 102 may determine 204 (e.g., identify) one or more vehicle operations based on the sensor 

As per claim 12, Golston teaches wherein the identity of the at least one object is determined using a region-based convolutional neural network. (Golston, see at least [0093] “For instance, the electronic device 102 (e.g., processor 112) may include and/or implement algorithms and processing on sensor data and history to classify occupants to understand who is most likely to be dissatisfied or complain.”)

As per claim 13, Golston teaches wherein the sensor data includes image data, wherein analyzing the image data includes performing photogrammetry on the image data to determine a height of the individual. (Golston, see at least [0093] “A depth sensor may be utilized within the vehicle 366 (for detecting occupancy, detecting objects (e.g., abandoned possessions), etc., for example). Additionally or alternatively, one or more image sensors may be implemented (e.g., placed, mounted, etc.) on the outside of the vehicle 366.”)

As per claim 16, Golston teaches A computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by one or more processing circuits of a vehicle to cause the one or more processing circuits to perform a method comprising (Golston, see at least [0046] “The processor 112 may include and/or implement a sensor data obtainer 116, a vehicle operation manager 120, an image obtainer 114, a sensor data analyzer 138, a computer vision analyzer 118, a machine learner 140, a sensor fuser 142, an occupant arbitrator 146, and/or a vehicle operation determiner 124. It should be noted that one or more of the elements illustrated in the electronic device 102 and/or processor 112 may be optional. For example, the image obtainer 114 and/or the computer vision analyzer 118 may or may not be included and/or implemented. Additionally or alternatively, one or more of the elements illustrated in the processor 112 may be implemented separately from the processor 112 (e.g., in other circuitry, on another processor, on a separate electronic device, etc.). It should be noted that a generic item number for the sensor fuser 142 may refer to one of the sensor fuser 142a included in the sensor data obtainer 116, the sensor fuser 142b included in the vehicle operation determiner 124, or both.”):
collecting sensor data of an individual (Golston, see at least [0048] “Examples of sensor(s) 122 may include depth sensors, infrared (IR) sensors, ultrasound sensors, radar sensors, lidar sensors, sound sensors (e.g., microphones), health (e.g., wellness) sensors, weight sensors, motion sensors (e.g., accelerometers), location sensors (e.g., global positioning system (GPS) sensors), and/or wireless signal sensors.”);
matching the sensor data to a template (Golston, see at least [0038] “In some configurations, the communication interface 108 may receive cloud information from one or more remote devices. Examples of cloud information may include occupant information (e.g., occupant history, occupant preferences, etc.), template information (e.g., object detection templates, object recognition templates, expression detection and/or recognition templates, speech recognition templates, vehicle operation profiles, etc.), analysis information based on 
determining a set of vehicle settings associated with the template (Golston, see at least figure 7 element 706 and [0152] “The electronic device 102 may compare 706 the vehicle operation status to one or more occupant preferences. For example, the electronic device 102 may compare one or aspects of vehicle operation to one or more occupant preferences. For instance, the electronic device 102 may determine whether a cabin temperature is within range of an occupant preference”);
and activating the set of vehicle settings within a vehicle (Golston, see at least figure 7, Based on Figure 7, the vehicle operation is compared to preferences (or templates) and an operation is determined. If the operation is possible, the vehicle will perform the operation.).

As per claim 17, Golston teaches The computer program product of claim 16, wherein the sensor data includes audio and image data, wherein the sensor data is matched to the template based on a voice sample of a user matching to a voiceprint within the template and based on an object identity within the image data matching to an object within the template Golston, see at least [0152] “In some configurations, the electronic device 102 may determine an occupant status for each occupant (e.g., occupant 1, occupant 2, . . . , occupant n, etc.). For example, the electronic device 102 (e.g., vehicle) may obtain video data and perform computer vision processing that indicates that one of the occupants (e.g., a passenger) is cold and shivering and that another occupant is neutral. Additionally or alternatively, the electronic device 102 may obtain audio data and perform speech recognition and natural language processing to determine that another occupant (e.g., the driver) is uncomfortably warm (e.g., may recognize speech where an occupant says “it's hot in here.”). In some configurations, the occupant status determination may be utilized to determine occupant preferences. For example, a temperature at which an occupant is shivering may be considered below a low temperature preference threshold for the occupant. Some configurations may enable performing a vehicle operation (e.g., action) depending on measured and/or detected state (e.g., occupant state and/or vehicle operation status).”)

As per claim 18, Golston teaches the computer program product of claim 16, wherein the sensor data includes image data, wherein the sensor data is matched to the template based on at least two objects identified within the image data matching to two respective objects within the template, wherein the identity of the at least two objects is determined using you only look once. (Golston, see at least [0072] “Additionally or alternatively, the computer vision analyzer 118 may detect one or more occupant possessions by detecting one or more objects in the image data (e.g., in one or more images, in one or more subsets of the image(s), etc.).” and [0075] “The computer vision analyzer 118 may compare the recognition data (e.g., keypoints, corners, edges, and/or feature vectors, etc.) with the recognition model(s) to determine whether the recognition 


As per claim 20, Golston teaches wherein the set of vehicle settings within the vehicle are activated, by the one or more processing circuits, using one or more actuators or controls within the vehicle. (Golston, see at least figure 7 and [0159] “In a case that the action is possible, the electronic device 102 may perform 716 the vehicle operation. For example, the electronic device 102 may send the determined operation command (e.g., operation instruction, action command, etc.) to a controller (e.g., to a vehicle operation manager).”)










Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable by Golston (US Pub. No 20180251122), in view of Chin (U.S Pub. No. 20100152950).

As per claim 4, Golston doesn’t superficially teaches wherein an identity of each object within the set of object data is determined using a region-based convolutional neural network. 
 	However, Chin discloses wherein an identity of each object within the set of object data is determined using a region-based convolutional neural network (Chin, see at least [0112] “a neural network can be designed to identify the driver's driving style.”)
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method in Golston such that it incorporates Chin’s teaching of wherein an identity of each object within the set of object data is determined using a region-based convolutional neural network because Chin further teaches that a neural network can be used to identify data (see Chin [0112]).

Claims 14-15 is rejected under 35 U.S.C. 103 as being unpatentable by Golston (US Pub. No 20180251122), in view of Feng (CN 108657029).
	
As per claim 14, Golston doesn’t superficially teaches wherein the set of vehicle settings are determined based on the height of the individual. 
 	However, Feng discloses wherein the set of vehicle settings are determined based on the height of the individual (Feng, see at least [Abstract] “The human body scale in the image is determined according to image information, joint point positioning and camera height information, thus predicting the driver height and limb length. The limb length-seat position and backrest angle information is matched correspondence table in database, according to the driver height and limb length prediction value. The seat position and backrest angle information is obtained and the seat is automatically adjusted by the controller control motor.”)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method in Golston such that it incorporates Feng’s teaching of wherein the set of vehicle settings are determined based on the height of the individual because Feng further teaches that vehicle settings can be determined based on an individual’s height. (see Feng [Abstract]).

As per claim 15, Golston doesn’t superficially teaches wherein the set of vehicle settings are determined based on the height of the individual. 
 	However, Feng discloses wherein a seat position and a mirror position within the set of vehicle settings are based on the height of the individual (Feng, see at least [Abstract] “The 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method in Golston such that it incorporates Feng’s teaching of wherein a seat position and a mirror position within the set of vehicle settings are based on the height of the individual because Feng further teaches that the height of a driver can be predicted using images, joint positioning and camera height information to adjust the seat position. (see Feng [Abstract]).

Claims 5 and 19 is rejected under 35 U.S.C. 103 as being unpatentable by Golston (US Pub. No 20180251122), in view of Penilla (US Pat. No 9229905).

As per claim 5, Golston teaches further comprising: readjusting, in response to the set of vehicle settings not being satisfactory, the set of vehicle settings; and updating, based on the readjusting, the set of vehicle settings associated with the template. (Golston, see at least [0160] “The electronic device 102 may determine whether the vehicle operation status satisfies one or more occupant preferences (e.g., cabin temperature is within the preferred range). Additionally or alternatively, the electronic device 102 may observe after an amount of time, whether a cold occupant has stopped shivering. If the satisfaction index is not reached, the electronic device 102 
Golston doesn’t specifically teach prompting the individual regarding whether the set of vehicle settings is satisfactory;  
However, Penilla discloses teach prompting the individual regarding whether the set of vehicle settings is satisfactory (Penilla, see at least Col. 26, ln. 59 - Col. 27, ln. 2 “The modifications of the learned settings can be made via the vehicle display or any other device having access to cloud services. The learned settings can also be communicated to the user via notifications. Such as, “We noticed you like your truck temperature at 3 pm to be 60 degrees? Please confirm,” or “We noticed you like your car temperature at 8 am to be 75 degrees, this will be preset for you automatically,” or “We have detected your favorite settings, please login to your account to see settings we have programmed for you or make updates,” or other similar notifications via the vehicle or to any connected device over the Internet.”);
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method in Golston such that it incorporates Penilla’s teaching of teach prompting the individual regarding whether the set of vehicle settings is satisfactory because Penilla further teaches that a user is promoted to confirm any activated settings to his/her satisfaction. (see Penilla [Col. 26, ln. 59 - Col. 27, ln. 17])

As per claim 19, Golston teaches wherein the method performed by the one or more processing circuits further comprises: readjusting, in response to the set of vehicle settings not being satisfactory, the set of vehicle settings; and updating, based on the readjusting, the set of vehicle settings associated with the template. (Golston, see at least [0160] “the electronic device 
Golston doesn’t specifically teach prompting the individual regarding whether the set of vehicle settings is satisfactory;  
However, Penilla discloses teach prompting the individual regarding whether the set of vehicle settings is satisfactory (Penilla, see at least Col. 26, ln. 59 - Col. 27, ln. 2 “The modifications of the learned settings can be made via the vehicle display or any other device having access to cloud services. The learned settings can also be communicated to the user via notifications. Such as, “We noticed you like your truck temperature at 3 pm to be 60 degrees? Please confirm,” or “We noticed you like your car temperature at 8 am to be 75 degrees, this will be preset for you automatically,” or “We have detected your favorite settings, please login to your account to see settings we have programmed for you or make updates,” or other similar notifications via the vehicle or to any connected device over the Internet.”);
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method in Golston such that it incorporates Penilla’s teaching of teach prompting the individual regarding whether the set of vehicle settings is satisfactory because Penilla further teaches that a user is promoted to confirm any activated settings to his/her satisfaction. (see Penilla [Col. 26, ln. 59 - Col. 27, ln. 17])



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANWAR MOHAMED whose telephone number is (571) 272-3562.  The examiner can normally be reached during the hours, 7:30 AM - 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANWAR MOHAMED/Examiner, Art Unit 3661                                                                                                                                                                                                        

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661